DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9-10 of copending Application No. 16/316,661 in view of Silvis et al. (US 5,275,853) and Park et al. (US 2003/0143319).
 Regarding claim 7, claim 7 of application ‘661 teaches a laminate comprising, more than once, a sequence comprising an inorganic layer having a thickness of 0.4 to 4 nm and a sulfur-comprising organic layer.
Claim 7 is silent with respect to the inorganic layer comprising an alkyl (semi) metal containing compound.
Park teaches barrier films for the protection of a flat panel device (Pg. 2, Paragraph [0016]). The films include an organic insulating film and an inorganic insulating film (Pg. 2, Paragraph [0022]). The inorganic insulating film may be formed from alumina in which trimethylaluminum and water is used as a precursor material for their stability and their low cost (Pg. 3, Paragraph [0044]). 

Claim 7 of application is additionally silent with respect to the organic layer comprising an aromatic compound selected from the group consisting of benzene, naphthalene and biphenyl and one or two amine functional groups and a hydroxyl group. 
Silvis teaches hydroxy-functional polyetheramines to package oxygen sensitive materials thereby providing an oxygen barrier to protect said materials from environmental oxygen (Col. 1, Lines 43-47). The polyetheramines include a divalent amine moiety, a divalent aromatic moiety and a hydroxy functional group (Col. 1, Lines 55-Col. 2, Line 40). The aromatic compound may be a biphenyl or a naphthalene (Col. 3, Lines 41-45). Silvis further teaches the polyetheramines may include sulfur (Col. 1, Lines 55-57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the organic layer of application ‘661 from the polyetheramines of Silvis which include amine functional groups, hydroxyl functional groups, aromatic compounds including biphenyls and naphthalene, and sulfur which are taught to be oxygen barrier materials. 
Additionally, the thicknesses of the inorganic layers overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, with respect to claim 8, the amines in the polyetheramines of Silvis are taught to be either tertiary or secondary amines (“nitrogen with an oxidation state of -3”).
claims 9-10 are taught by claims 9-10 of application ‘661.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 7/9/2021, with respect to the 35 U.S.C. 103 rejections of claim 7 have been fully considered and are persuasive.
In particular, applicant argues that the amendment incorporating the limitations of claim 16 overcomes the prior art of Walther in view of Silvis and Park.
The examiner concedes in that the limitations of claim 16 were identified as allowable subject matter in the non-final rejection dated 4/14/2021 on page 5 and the inclusion of the limitations into claim 7 overcome the previously cited art of Walther in view of Silvis and Park such that none of the cited references teach an inorganic layer having a thickness of between 0.3 to 1.5 nm in combination with the remainder of the limitations of claim 7. As such, the rejections are withdrawn and the claims are allowable over the prior art. However, a final search for any potential double patenting applications resulted in the double patenting rejection listed above in view of application 15/316,661 in further view of Silvis and Park such that Park teaches the materials for forming the inorganic layer and Silvis teaches the materials for the organic layer in which the polyetheramines of Silvis may include sulfur which is required by claim 7 of application ‘661. A timely filed terminal disclaimer should be filed in order to overcome the rejections listed above. The current action is made NON-FINAL.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783